Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     1. Agreement. I, Michael J. Becker, the undersigned individual named on the
signature page hereto, wish to accept the benefits outlined in Subsections a.
through f. of this Section 1. (collectively “Severance Benefits”) that are being
offered by Delta Air Lines, Inc. (“Delta” or “Company”) in exchange for my
agreement to all of the provisions contained in this Separation Agreement and
General Release (“Agreement”), my agreement that my termination date with Delta
was or shall be May 31, 2010 and my retirement date was or shall be June 1,
2010, and my agreement to resign from any positions that I may hold with any
Delta subsidiary or affiliate effective as of May 31, 2010.
          a. Pursuant to Section 8(a)(iii)(B)(2) of the Delta Air Lines, Inc.
2010 Management Incentive Plan (“MIP”) that provides for a MIP Award for
Executive Officer Participants after certain types of defined terminations of
employment, Delta will consider my separation from employment to be a
Termination of Employment by the Company without Cause, as defined in the MIP
and solely for the purposes of this Agreement, and I will receive a MIP Award as
provided therein.
          b. Delta will provide me access to retiree medical, retiree basic life
insurance, and retiree pass travel and pay me accrued vacation as set forth
under the terms of the Delta 60-Point Retirement Program (effective March 28,
2008) (“60-Point Program”) because I would have been eligible to retire under
the 60-Point Program (by satisfying the age and service requirements) had such
program been made available to officers and directors of the Company who are
separated in connection with and following the merger of a Delta subsidiary into
Northwest Airlines Corporation (“NW Corporation”) on October 29, 2008
(“Merger”).
          c. Within thirty days after the date this Agreement is effective as
provided in Section 5.h., Delta will pay me, in a lump sum, two hundred
twenty-seven thousand eight hundred and twenty-one dollars ($227,821).
          d. Immediately after the date this Agreement is effective as provided
in Section 5.h., any unvested restricted stock granted to me under the 2009
Long-Term Incentive Program (“2009 LTIP”) will vest. In addition, my Adjusted
Performance Award under Section 3(b)(vii)(A) of the 2009 LTIP will be calculated
as if I had remained employed for the entire period provided under the 2009 LTIP
(i.e., T=24 in the Section 3(b)(vii)(A) formula) and will vest and become
payable under Section 3(b)(v) of the 2009 LTIP at the same time and at the same
performance ranking as other active participants based on Company performance.
That payment date, if any, is expected to be in February or March of 2011.
          e. Immediately after the date this Agreement is effective as provided
in Section 5.h., any unvested restricted stock granted to me under the 2010
Long-Term Incentive Program (“2010 LTIP”) will vest. In addition, my Adjusted
Performance Award under Section 3(b)(vii)(A) of the 2010 LTIP will be calculated
as if I had remained employed for the entire period provided under the 2010 LTIP
(i.e., T=24 in the Section 3(b)(vii)(A) formula) and will vest and become
payable under Section 4(b)(v) of the 2010 LTIP at the same time and at the same
performance ranking as other active participants based on Company performance.
That payment date is expected to be in February or March of 2012.

 



--------------------------------------------------------------------------------



 



          f. I will continue to be eligible for certain financial planning
services and executive physical benefits through the end of 2010 on the same
basis as if I had remained employed through the end of 2010.
I understand that capitalized terms that are not otherwise defined in this
Agreement have the meanings ascribed to them under the MIP, 60-Point Program,
2009 LTIP and 2010 LTIP if defined therein.
     2. Severance Benefits. I acknowledge and agree that all Severance Benefits
are being provided under the following conditions:
          a. Severance Benefits are subject to the required withholdings and
payment of all applicable federal, state and local taxes.
          b. Severance Benefits will not be considered as earnings under any
benefit plan or program sponsored by Delta unless and only to the extent that
such benefits are included as earnings under the terms of the specific plan or
program.
          c. I have carefully reviewed the provisions of this Agreement, the
MIP, the provisions related to the 60-Point Program benefits that will be
provided to me, the 2009 LTIP, and the 2010 LTIP and believe that executing this
Agreement in order to receive the Severance Benefits is in my best interest.
          d. I acknowledge entering into this Agreement voluntarily and without
coercion.
          e. I acknowledge and agree that Delta will have no obligation to
provide me with any other benefits in connection with my employment relationship
with Delta or the termination of that relationship other than: (i) as described
in this Agreement, (iii) any retirement or equity-based benefits provided in
accordance with the respective terms of any retirement or equity-based benefit
plans sponsored by Delta or previously by the former Northwest Airlines, Inc.
(“Northwest”) in which I participated during my employment with Delta or with
Northwest, or (ii) certain travel benefits for retired executive officers for
which I am eligible because I was an executive officer with Northwest on the
date of the Merger agreement and joined Delta as an executive officer on the
date the Merger occurred (“Merger Travel Benefits Program”) that is subject to a
separate Separation Agreement and General Release.
          f. Clawback. As an officer of Delta at or above the Vice President
level, I agree that if the Personnel & Compensation Committee of the Board of
Directors (“Committee”) determines that I have engaged in fraud or misconduct
that caused, in whole or in part, the need for a required restatement of Delta’s
financial statements filed with the Securities and Exchange Commission, the
Committee will review all incentive compensation awarded to or earned by me,
including, without limitation, the Severance Benefits, with respect to fiscal
periods materially affected by the restatement and may recover from me all such
incentive compensation to the extent the Committee deems appropriate after
taking into account the relevant facts and circumstances. Any recoupment
hereunder may be in addition to any other remedies that may be available to
Delta under applicable law.
     3. General Waiver and Release. In exchange for the Severance Benefits that
Delta is providing under this Agreement, I hereby agree as follows:

2 of 10



--------------------------------------------------------------------------------



 



          a. Except for the rights and obligations provided by or arising under
this Agreement, the Separation Agreement and General Release related to the
Merger Travel Benefits Program, any rights I may have under any broad based
benefit plan sponsored by Delta or previously by Northwest, the Delta Air Lines,
Inc. 2007 Performance Compensation Plan (or any successor), the Northwest
Airlines Corporation 2007 Stock Incentive Plan, Delta’s vacation and Paid
Personal Time policies regarding the eligibility of departing employees to
receive payment for unused, earned vacation or Paid Personal Time, or any right
I may have to indemnification by Delta, I hereby release, acquit, withdraw,
retract and forever discharge any and all claims, or causes of action, known or
unknown, fixed or contingent, which I now have or may have hereafter, directly
or indirectly, personally or in a representative capacity, against Delta, NW
Corporation, and Northwest, including all of each entity’s predecessors,
successors, subsidiaries, and affiliates, and all of each entity’s respective
current and former administrators, fiduciaries, parents, subsidiaries, plans,
affiliates, members of the Boards of Directors, officers, directors,
shareholders, representatives, agents, employees, plan administrators, and all
other persons acting through or in connection with Delta, NW Corporation,
Northwest, or their current and former predecessors, successors, subsidiaries,
and affiliates (each a “Released Party”) by reason of any matter, conduct,
claim, event, act, omission, cause or thing whatsoever, from the beginning of
time to, and including, the date of execution of this Agreement, arising out of,
related to, or in connection with my employment with and termination from Delta,
its subsidiaries, or affiliates. This general release includes, but is not
limited to, all claims, manner of actions, and causes of action, known or
unknown, fixed or contingent, which arise under Title VII of the Civil Rights
Act of 1964, as amended; the Minnesota Human Rights Act; the Age Discrimination
in Employment Act of 1967, as amended; the Americans with Disabilities Act of
1990; the Rehabilitation Act of 1973, as amended; the Worker Adjustment and
Retraining Notification Act; 42 U.S.C. §§ 1981 through 1988; the Employee
Retirement Income Security Act of 1974, as amended; the Fair Credit Reporting
Act; the Minnesota Access to Consumer Reports statute; Executive Order 11246, as
amended; the Equal Pay Act of 1963, as amended; any federal, state, or local
statute, ordinance, or regulation providing protection for employees who report
suspected violations of law or regulation; any other federal, state or local
statute, ordinance, or regulation respecting discriminatory hiring or employment
practices or civil rights laws based on protected class status or respecting any
other employment practices requirements or protections (except for wage or leave
benefits that may not be waived); common law claims of intentional or negligent
infliction of emotional distress, defamation, negligent hiring, breach of
contract, breach of the covenant of good faith and fair dealing, promissory
estoppel, negligence, or wrongful termination of employment; and all other
claims of any type or nature, including any claim in contract or tort, any claim
for equitable relief or money damages (including compensatory and punitive
damages), any claim for attorneys’ fees, and any claim for costs associated with
any such alleged claim. I understand and intend that this General Release shall
discharge all claims against the Released Parties to the extent permitted by
law, but shall not discharge claims arising out of any events which may occur
after the date of execution of this Agreement.
          b. I acknowledge, agree and hereby stipulate to the following:
(i) during my employment with Delta and Northwest, I was allowed to take all
leave and afforded all other rights to which I was entitled under the Family and
Medical Leave Act (“FMLA”), the Minnesota Parental Leave Act (“MPLA”), the
Uniformed Services Employment and Reemployment Rights Act (“USERRA”), or any
other applicable federal, state, or local law providing for an employee’s leave
of absence for medical, family, civic, child-care, parental, military service,
court, or volunteer related reasons (“Leave Law”); and (ii) Delta and Northwest
have not in any way interfered with, restrained, or denied my exercise of (or
attempt to exercise) any right under the FMLA, the MPLA, the USERRA, or any
other applicable federal, state, or local Leave Law, nor terminated or otherwise
discriminated against me for exercising (or attempting to exercise) any such
rights.

3 of 10



--------------------------------------------------------------------------------



 



          c. Except as specifically provided in this Agreement, I acknowledge,
agree and hereby stipulate to the following: (i) in connection with my
employment with Delta and Northwest and subsequent separation from employment, I
have been paid all wages, commissions, compensation, accrued time-off, benefits,
and other amounts that I am or was owed under the Fair Labor Standards Act
(“FLSA”), the Minnesota Fair Labor Standards Act (“MFLSA”) or any other
applicable federal, state, or local law or regulation providing for the payment
of wages, commissions, compensation, meal periods, rest periods, benefits,
accrued time-off, and time-of-payment (“Wage Law”); and (ii) I am not owed any
back-pay, damages, penalties, or any other amounts due under the FLSA, MFLSA, or
any other applicable federal, state, or local Wage Law.
          d. I understand that this General Release shall discharge all claims
against the Released Parties to the extent permitted by law, but shall not
prohibit me from filing a charge or claim with any local, state, or federal
administrative agency or from cooperating in any investigation conducted by any
local, state, or federal administrative agency to the extent that filing such
charge or claim or such cooperation cannot be waived by me as a matter of law.
Nevertheless, I understand and agree that through this General Release I waive
all claims and rights to monetary or other recovery for any legal claims against
Released Parties to the fullest extent permitted by law.
          e. Except as necessary to enforce the terms of this Agreement and
subject to Subsection d. of this Section, I agree that neither I, nor anyone
acting on my behalf, will sue any Released Party based on any claim released
under this Agreement. In the event that I sue, or anyone acting on my behalf
sues, any Released Party based on any claim released under this Agreement, I
will hold each Released Party harmless from any claim asserted in such lawsuit,
as well as all costs and expenses, including attorneys’ fees, arising from the
defense of such claim, and will accept no payment or other benefit as a result
of such lawsuit or any settlement thereof.
          f. I execute this Agreement with full knowledge and understanding that
there may be issues, actions, claims, and matters that are not now known by me
and that any payment or benefits conferred in consideration of this Agreement
are accepted as final. I execute this Agreement understanding and acknowledging
the significance and consequences of waiving such unknown issues, actions,
claims, and matters. Thus, for the purpose of implementing a full and complete
release and discharge of the Released Parties, I hereby expressly acknowledge
that the General Release set forth in Subsection a. of this Section is intended
to and does include and discharge, without limitation, all issues, actions,
claims, and matters that I do not know about, or suspect to exist, at the date
of the execution of this Agreement and that this Agreement contemplates the
extinguishment of all such issues, actions, claims, and matters.
          g. I represent and agree that I am not aware of any acts committed by
the Released Parties that violate any federal, state, or local statute,
ordinance, regulation, or any other applicable law.
     4. No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local statute, ordinance, or regulation, or violated any Delta or
Northwest policy.
     5. Waiver of Age Discrimination Claims. I understand that there may be
numerous, valuable rights under federal, state, and local law, including rights
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §
621, et seq. (“ADEA”) and the Minnesota Human

4 of 10



--------------------------------------------------------------------------------



 



Rights Act (“MHRA”), which I am waiving by executing this Agreement. In
connection with this and regardless of ADEA or MHRA coverage, I hereby certify
that:
          a. This Agreement, the 60-Point Program related to benefits that will
be provided to me, 2009 LTIP, 2010 LTIP and the MIP are written in a manner that
is understandable to me.
          b. I am receiving valuable consideration under this Agreement to which
I would not otherwise be entitled.
          c. The Severance Benefits constitute full, fair, and adequate
consideration for the affirmations, waivers, releases, discharges, and other
agreements made by me in this Agreement.
          d. I have been advised in writing to consult with an attorney prior to
executing this Agreement.
          e. I understand that this Agreement is a general release of Delta and
the other Released Parties from any past or existing claim or potential claim,
known or unknown, including any claim or potential claim relating to my
employment relationship with Delta or Northwest and the termination of those
relationships.
          f. I acknowledge and agree that I have been provided copies of the
MIP, the 2009 LTIP, the 2010 LTIP, and the 60-Point Program as related to the
benefits that will be provided to me, which include a description of benefits
provided and the group of individuals covered by those plans. . In addition, the
MIP, the 2009 LTIP, the 2010 LTIP, and the 60-Point Program related to the
benefits that will be provided, and this Agreement, including Attachment A to
this Agreement, contain information as to eligibility requirements, criteria
used in selecting individuals for separation following the Merger and applicable
time limits for receipt of benefits. I further acknowledge and agree that
Attachment A, hereto, is a listing by job title and age of former Officers of
Northwest and current and former Officers of Delta offered consideration in
exchange for signing a release and a listing by job title and age of current
Officers of Delta not offered consideration.
          g. I have been given a period of forty-five (45) days in which to
review this Agreement and Attachment A and to consult with an attorney,
accountant, tax advisor, spouse, or any other person. I have either used this
full forty-five (45) day period to consider this Agreement, or have voluntarily
chosen to execute this Agreement before the end of that period.
          h. I understand that insofar as it extends to claims under the ADEA, I
have seven (7) calendar days after signing this Agreement to revoke the
Agreement by giving written notice to Delta. In addition, I understand that
insofar as it extends to claims under the MHRA, I have fifteen (15) calendar
days after signing this Agreement to revoke the Agreement by giving written
notice to Delta. The seven (7) day period is encompassed within the fifteen
(15) day period so that the periods run concurrently. To revoke this Agreement,
I must notify Delta of the intent to revoke through a signed statement delivered
to Robert L. Kight, Vice-President — Compensation, Benefits & Services, Delta
Air Lines, Inc., ATG Department 948, 1030 Delta Blvd., Atlanta, Georgia
30354-6001, or to such other person and address as Delta may designate in
writing, on or before the last day of the seven (7) day period or fifteen
(15) day period. I acknowledge that this Agreement will not take effect until
sixteen (16) calendar days after I sign the Agreement, provided that I have not
exercised my revocation right. If I revoke this Agreement, it shall immediately
be void and of no further force or

5 of 10



--------------------------------------------------------------------------------



 



effect and I will not receive the Severance Benefits provided in this Agreement;
otherwise, this Agreement will be fully effective and enforceable on the
sixteenth (16th) calendar day after I sign this Agreement.
          i. I have not been coerced in any way to execute this Agreement.
     6. Return of Property. I agree that all property belonging to Delta,
including records, files, memoranda, reports, personnel information (including
benefit files, training records, customer lists, operating procedure manuals,
safety manuals, financial statements, price lists and the like), relating to the
business of Delta, which I have come in contact with in the course of my
employment (hereinafter “Delta’s Materials”) shall, as between the parties
hereto, remain the sole property of Delta. I hereby warrant that I have returned
all originals and copies of Delta’s Materials to Delta.
     7. Cooperation. I agree that I shall, to the extent requested in writing
and reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which I, by virtue of my employment with Delta or
Northwest, have knowledge or information relevant to the litigation. Delta shall
reimburse me for reasonable and necessary out-of-pocket expenses that I incur in
connection with such cooperation.
     8. Trade Secrets. I hereby acknowledge that during the term of my
employment with Delta and Northwest, I had access to and acquired knowledge of
secret, confidential and proprietary information regarding, Delta and its
business that fits within the definition of “trade secrets” under the law of the
State of Georgia, including, without limitation, information regarding Delta’s
present and future operations, its financial operations, marketing plans and
strategies, alliance agreements and relationships, its compensation and
incentive programs for employees, and the business methods used by Delta and its
employees, and other information which derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy (each, a “Trade Secret”). I
hereby agree that, for so long as such information remains a Trade Secret as
defined by Georgia law, I will hold in a fiduciary capacity for the benefit of
Delta and shall not directly or indirectly make use of, on my own behalf or on
behalf of others, any Trade Secret, or transmit, reveal or disclose any Trade
Secret to any person, concern or entity. Nothing in this Agreement is intended,
or shall be construed, to limit the protections of any applicable law protecting
trade secrets.
     9. Confidential or Proprietary Information. I further agree that I will
hold in a fiduciary capacity for the benefit of Delta and its current and former
predecessors, successors, subsidiaries, and affiliates, and, during the two-year
period beginning on the date I sign this Agreement (the “Effective Date”), shall
not directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta and Northwest. Subject to
the provisions set forth below, the term “Confidential or Proprietary
Information” as used in this Agreement means the following secret, confidential
and proprietary information of Delta not otherwise included in the definition of
Trade Secret: plans and strategies related to compensation and human resource
issues; strategies and plans for outsourcing, in-sourcing, and third party
contract work; all marketing, alliance, advertising and sales plans and
strategies; all pricing information; all financial, advertising and product
development plans and strategies; all business development plans and strategies;
all compensation and incentive programs for employees; all alliance and joint
venture agreements, plans and processes; all plans, strategies, and

6 of 10



--------------------------------------------------------------------------------



 



agreements related to the sale of assets; all third party provider agreements,
relationships, and strategies; all business methods and processes used by Delta
and its employees; all personally identifiable information regarding Delta
employees, contractors and applicants; and all lists of actual or potential
customers or suppliers maintained by Delta. The term “Confidential and
Proprietary Information” does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting confidential or
proprietary information.
     10. Employee Non-Solicitation Agreement. During the one-year period
following the Effective Date, I will not directly or indirectly (on my own
behalf or on behalf of any other person, company, partnership, corporation or
other entity), employ or solicit for employment any individual who is a
management or professional employee of Delta or its affiliates for employment
with any entity or person other than Delta or its affiliates or encourage or
induce any such person to terminate their employment with Delta or its
affiliates. The restrictions set forth in this Section shall be limited to those
Company management or professional employees who: (i) were employed by Delta or
Northwest during my employment in a management or professional job by Delta or
Northwest and (ii) with whom I had material professional contact during my
employment by Delta or Northwest.
     11. Non-Competition Agreement. I acknowledge that Delta competes in a
worldwide passenger air travel market, and Delta’s business plan is increasingly
international in scope. I also acknowledge that although Delta’s business plan
focuses on international air travel as a critical component, Delta will continue
to provide primarily domestic air travel service. I acknowledge that the
airlines listed below are particular competitors to Delta in the domestic or
international market, and employment or consulting with any of the listed
carriers would create more harm to Delta than relative to my possible employment
or consulting with other air passenger carriers or air cargo carriers. I agree
that the restrictions placed on me under this paragraph will not prevent me from
earning a livelihood, given the large number of worldwide and domestic passenger
and cargo air carriers not included in the list below. During the one-year
period following the Effective Date, I will not on my own behalf or on behalf of
any person, firm, partnership, association, corporation or business
organization, entity or enterprise, provide the same or substantially similar
services, as an employee, consultant, partner, or in any other capacity, to any
of the following entities, which I hereby acknowledge are all competitors of
Delta: AMR Corporation, American Airlines, Inc., Continental Airlines, Inc.,
Southwest Airlines Co., UAL Corporation, United Air Lines, Inc., US Airways
Group, Inc., US Airways, Inc., JetBlue Airways Corporation, AirTran Holdings,
Inc., or AirTran Airways, Inc., (individually and collectively, the
“Competitor”). This restriction shall only apply to the extent that I may not
provide services to the Competitor: (a) while working within a fifty (50) mile
radius of the city limits of Atlanta, Georgia; or (b) while working out of or
within a fifty (50) mile radius of the corporate headquarters or a major hub
operation of the Competitor.
     12. No Statements. Subject to the provisions of Subsection 3.d., I agree
that I will not make any oral or written statement to the news media, in any
public forum, or to any business competitive with Delta, its subsidiaries, or
affiliates, concerning any actions or inactions by Delta, NW Corporation, or
Northwest, or any of their present or former subsidiaries or affiliates or any
of their present or former officers, directors or employees (the “Delta
Parties”), relative to the Delta Parties’ compliance with any state, federal or
local law or rule. Subject to the provisions of Section 3.d., I also agree that
I will not make any oral or written statement or take any other action which
disparages or criticizes the Delta Parties, including, but not limited to any
such statement which damages the Delta Parties’ good reputation or impairs their
normal operations or activities. Subject to the provisions of Section 3.d., I
further agree that I will not initiate or solicit claims against the Delta
Parties or

7 of 10



--------------------------------------------------------------------------------



 



otherwise directly or indirectly encourage or support any claim that has been or
in the future is asserted by a third party against the Delta Parties arising out
of, related to, or in connection with any matter arising on or before the date
of the Agreement.
     13. Confidentiality of Agreement. Subject to the provisions of Subsection
3.d., I agree that the nature, terms, conditions, and substance of this
Agreement are strictly confidential and shall be kept confidential by me and all
of my attorneys and family members and shall not be disclosed at any time to any
other person or entity whomsoever without the prior written consent of Delta,
except as to the settlement amounts which may be disclosed solely: (a) as
necessary in the course of preparing and filing appropriate tax returns or
dealing with federal, state, or local taxing authorities; and (b) in the
performance of personal or business financial planning. In addition, any term
hereof may be disclosed during any lawsuit or other proceeding brought to
enforce the terms of this Agreement or as required pursuant to legal subpoena or
court order. I agree that upon the receipt of a subpoena or other legal request
for information contained in or regarding the nature, terms, conditions, or
substance of this Agreement, I shall, within five (5) days, notify Delta in
writing of such request and shall give Delta the opportunity to object to the
disclosure of such information before responding to any such request.
     14. Arbitration. I hereby agree that except as expressly set forth below,
all disputes and any claims arising out of or under or relating to this
Agreement, including without limitation any dispute or controversy as to the
validity, interpretation, construction, application, performance, breach or
enforcement of this Agreement or any of its terms, shall be submitted for, and
settled by, mandatory, final and binding arbitration in accordance with the
Commercial Arbitration Rules then prevailing of the American Arbitration
Association. Unless an alternative locale is otherwise agreed to in writing by
the parties to this Agreement, the arbitration shall be conducted in the City of
Wilmington, Delaware. The arbitrator will apply Delaware law to the merits of
any dispute or claim, without reference to rules of conflict of law. Any award
rendered by the arbitrator shall provide the full remedies available to the
parties under the applicable law and shall be final and binding on each of the
parties hereto and their heirs, executors, administrators, successors and
assigns and judgment may be entered thereon in any court having jurisdiction. I
hereby consent to the personal jurisdiction of the state and federal courts
located in the State of Delaware for any action or proceeding arising from or
relating to any arbitration under this Agreement. The prevailing party in any
such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration. However, Delta will pay all fees associated with the American
Arbitration Association and the arbitrator. All parties must initial here for
this Arbitration Section to be effective:

     
                    
  Michael J. Becker
 
   
                    
  Robert L. Kight, Vice President — Compensation, Benefits & Services
 
  Delta Air Lines, Inc.

     15. Injunctive Relief in Aid of Arbitration; Forum Selection. I hereby
acknowledge and agree that the provisions contained in Sections 8 through 13 of
this Agreement are reasonably necessary to protect the legitimate business
interests of Delta, and that any breach of any of these provisions will result
in immediate and irreparable injury to Delta for which monetary damages will not
be an adequate remedy. I further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining me from continuing to commit any violation of the
covenants, and I

8 of 10



--------------------------------------------------------------------------------



 



hereby irrevocably consent to the jurisdiction of the state and federal courts
of the State of Delaware, with venue in Wilmington, which shall have
jurisdiction to hear and determine any claim for a temporary restraining order,
preliminary injunction or other equitable relief brought against me by Delta in
aid of arbitration.
     16. Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the MIP and this
Agreement, Delta is requiring that I agree to and comply with the terms of
Sections 8 through 13 and I hereby agree that without limiting any of the
foregoing, should I violate any of the terms of Sections 8 through 13 hereof, I:
(a) will not be entitled to and shall not receive any benefits under the MIP and
this Agreement; and (b) shall repay to Delta all cash compensation I have
received under this Agreement.
     17. Tolling. I further agree that in the event the enforceability of any of
the restrictions as set forth in Sections 9, 10, or 11 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section(s) shall be deemed tolled upon the filing of
the arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.
     18. Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.
     19. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.
     20. Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.
     21. Successors. This Agreement shall be binding upon, and inure to the
benefit of me, Delta, and each of our heirs, administrators, representatives
executors and assigns. This Agreement shall be binding upon, and inure to the
benefit of Delta and its successors, and past, current and future fiduciaries,
directors, shareholders, administrators, subsidiaries, agents, employees and
assigns.

9 of 10



--------------------------------------------------------------------------------



 



     22. Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.
     23. Entire Agreement. Other than the agreement related to the Merger Travel
Benefits Program, this Agreement sets forth the entire Agreement between Delta
and me and supersedes any other written or oral agreement. No representations,
statements, or inducements have been made to me concerning this Agreement other
than the representations and statements contained and memorialized in this
Agreement.
     IN WITNESS WHEREOF, Delta has executed this Agreement on the 4th day of
June, 2010, and Michael J. Becker has executed this Agreement on the date
indicated below.

         
 
  /s/ Michael J. Becker
 
Michael J. Becker    
 
       
 
  Date: 5/27/10    
 
       
 
  /s/ Robert L. Kight    
 
       
 
  Robert L. Kight    
 
  Vice President — Compensation, Benefits & Services    
 
  Delta Air Lines, Inc.    

10 of 10